             Case 1:21-cv-04500-LTS Document 4 Filed 08/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ROBERT JAMES SWINT; CHRYSTAL
    MARIE SWINT,

                                  Plaintiffs,                     1:21-CV-4500 (LTS)
                      -against-                                 ORDER OF DISMISSAL
    ROBERT R. REDFIELD, et al.,

                                  Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated June 3, 2021, the Court directed Plaintiff, 1 within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP”) or pay the $402 in fees to bring a civil

action in this court. The order specified that failure to comply would result in dismissal of

Plaintiff’s claims. Plaintiff has not filed an IFP application or paid the fees. Accordingly, the

Court dismisses this action without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore IFP status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

    Dated:   August 16, 2021
             New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge


1
 Plaintiff Robert James Swint is the only plaintiff to have signed the original and amended
complaints. The Court understands that Plaintiff Robert James Swint is the only plaintiff here.
